Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartwig et al., WO 2008/022614.
	See Example 1 where there is disclosed the preliminary treatment of nanosilica with DBU followed by its reaction with glycidoxypropyltrimethoxysilane.  (The table above the description of that embodiment serves as a legend for all abbreviations.)  Thereafter, a masterbatch is formed with Araldite GY 250, which the attached product data sheet verifies is a bisphenol A epoxy resin, as the binder material.  The masterbatch is subsequently blended with an additional fraction of the epoxy resin, and an amine-based curative.
	Concerning claim 6, not only is the prior art silica component pretreated with a basic compound conforming with the description of component (C) in claim 1, it is treated with the same class of silane(s) mentioned in claim 5 as a coupling agent.  Further, page 2, lines 4 and 5 of the machine translation state that the silica has a high proportion of functional groups bonded at the surface.  Page 2, lines 20-25 indicate that the silica surfaces are sufficiently well-covered that their particle won’t form agglomerates with a diameter exceeding 180 nm in favored embodiments.  It is the agglomeration phenomenon that would cause increases in the viscosity of a filled polymer composition to occur.  That large agglomerates 
	Page 4, line 9 indicates that the compositions that represent the prior art invention have application in coatings and adhesives.  There is admittedly no mention of their employment as encapsulating agents for semiconductors, although the second-to-last line says that they also are useful in electronic manufacture.  On the other hand, the phrase “semiconductor sealing material” is simply a recitation of intended use and, to the extent that the is no distinguishing between the prior art composition and that claimed, it is inarguably capable of fulfilling the role of an encapsulant material.
 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al., JP 2005-170771.
Abe discloses the initial treatment of silica in a manner that permits it to be uniformly dispersed in a polymer host with agglomeration, and a concomitant viscosity increase, from occurring.  See page 1 of the translated document.  The compositions comprising polymer and treated silica have application 
In addition to treating the silica with one of the aforementioned basic compounds, it also contemplates modifying the base-treated silica by way of reaction with a silane coupling agent bearing an epoxy-, acrylic-, or mercapto-functional silane [0024-0025].  
Paragraph [0035] identifies several types of suitable polymer hosts, the first-named of which is an epoxy resin, into which the modified silica is formulated.  Bisphenol epoxy resins are specifically disclosed in [0039] and notwithstanding the fact that neither epoxies based on bisphenol A nor bisphenol F are mentioned, these are nevertheless anticipated as they would be at once envisaged by the skilled artisan.  
As for claim 8, both amine- and imidazole compounds are cited as suitable curing agents in [0041].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 28, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765